DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and all dependent claims 2, 5-11, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1.  A filter medium for pleated filter elements or pocket filters, comprising at least two nonwoven layers connected to each other by interlacing the fibers, wherein at least one of the at least two nonwoven layers is a fine fiber layer, wherein the at least two nonwoven layers comprises at least one spunlace and the at least one fine fiber layer, and wherein the film medium further comprises a retention layer comprising a thermal bonded parallel nonwoven. Emphasis added.

Claim 1 is indefinite because it is unclear if “the at least one fine fiber layer” of line 4 is the same as the “a fine fiber layer” described in line 3. Thus “the at least one fine fiber layer” lacks antecedent basis.  For the purpose of examination, these two elements are the same. Further, lines 3 and 4-5 appear to be substantially duplicative. A suggested solution to the issue is to remove “wherein at least one of the at least two nonwoven layers is a fine fiber layer” and modify line 4 to remove the “the” to initially establish “at least one fine fiber layer”. 
Dependent Claims 5 and 6 reference ‘the fine fiber layer” and Claims 7, and 15 reference “the at least one fine fiber layer”. While both of these more or less have antecedent basis although drawn to different lines, if applicant chooses to simplify Claim 1 they will need to be modified appropriately.  The are rejected similarly to Claim 1 as they are dependent therefrom. 
Claim 1 recites the limitation "the film medium" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this to reference “a filter medium” established in line 1. 
Claim 1 recites “a thermal bonded parallel nonwoven” it is unclear what this limitation encompasses. Possible interpretations of “parallel nonwoven” include “a nonwoven parallel to the other layers” or “a nonwoven where all of the fibers are parallel to each other” or “a nonwoven set of parallel filaments which is thermally bonded to the other layers”.  In view of arguments, pg. 7 submitted 15 April 2022, applicant appears to argue that the retention layer is a nonwoven created by a particular method of making. However, this is not present explicitly in the disclosure and thus a broad and reasonable interpretation must be made. If applicant means that all of the fibers are parallel to one another, this is potentially a contradictory statement as the generally accepted definition of a non-woven comprises a randomly laid web of fibers and applicant does not provide a special definition of “parallel nonwoven”. Some randomly laid webs are carded which as defined by Ametek “Carded” NPL means “Carded nonwovens typically use a parallel-laying technique, ensuring they have a more uniform fiber alignment than other nonwoven materials” If carding, a technique where the nonwoven has “parallel-laying fibers”, is sufficient to the requirements for a parallel nonwoven then the carded web of Schelling anticipates this limitation as detailed in Paragraph 21 quoted by Applicant on pg. 7 of the 15 April 2022 arguments. If, however, as applicant asserts on pg. 8 this is not sufficient then applicant has not provided a sufficient understanding of a “parallel nonwoven” and the claim limitation is unclear under this interpretation as the interpretation of the fibers being parallel and it also being a nonwoven appear to be inherently contradictory. Alternatively, the claim is interpreted as meaning that the nonwoven is parallel to the other layers which again is anticipated by Schelling. If instead applicant intends for the claim to be interpreted as “parallel fibers which are not woven together” than the newly applied art of Kono et al., detailed below, renders this obvious as the backing or scrim, part 12, is a layer of parallel fibers which are considered equivalent to a nonwoven for use as a backing or scrim layer. The phrase “thermal bonded” is interpreted as “the retention layer is thermally bonded to the other layers” and at current is not considered to be otherwise modifying the remainder of the phrase “thermal bonded parallel nonwoven”. Possible other interpretations of this phrase include the thermal bonded areas being parallel to each other or the thermal bonding causing the layers to be parallel. At current these possible interpretations are being disregarded as the broadest possible interpretation is considered to be “the retention layer is thermally bonded to the other layers”. 
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims are rejected as follows:
Claims 1, 2, 5, 7, 8, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable Schelling et al., US 2008/0274312 (“Schelling”) in view of Kono et al. US 2002/0150610 (“Kono”) and Bahukudumbi et al., US 2014/0083006 (“Bahukudumbi”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schelling, Kono, and Bahukudumbi as applied in the rejection of Claim 1 further in view of Swaminathan et al., US 2016/0361674 (“Swaminathan”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schelling, Kono, and Bahukudumbi as applied in the rejection of Claim 1 further in view of Willingham et al., US 2007/0207317 (“Willingham”) and in further view of Tsutsui et al., US 2002/0037408 (“Tsutsui”).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schelling, Kono, and Bahukudumbi as applied in the rejection of Claim 1 further in view of Schultink et al., WO 2017/158025A2 (“Schultink”)1.
Claim 1 describes a filter medium for pleated filter elements or pocket filters. The filter medium comprises at least two nonwoven layers connected to each other by interlacing the fibers.  At least one of the layers is a “fine fiber layer.”  
Note that the claim does not require that the filter medium is pleated or that it is actually located within a pocket filter.  Rather, the language describing the filter medium as “for a pleated filter elements or pocket filters” describes the intended use of the filter medium.  The intended use language does not receive patentable weight.  See MPEP 2111.02(II).  Additionally, the “pleated filter elements or pocket filters” are non-positively recited elements of the claim.  Therefore, these features fail to limit the claimed invention.  See MPEP 2115 (“A claim is only limited by positively recited elements”).
Furthermore, note that the term “fine” is not indefinite, even though it is a relative term.  See MPEP 2173.05(b).  Rather, the disclosure teaches that the fiber fineness of the fine fiber layer ranges from 0.1 to 4 µm.  Spec. dated Aug. 18, 2020 (“Spec.”) p. 7.  Therefore, a person of ordinary skill in the art would understand that the “fine fiber layer” comprises fibers with a diameter within this range.
Schelling discloses a filter medium for a bag filter.  Schelling [0017], [0023].  A person of ordinary skill in the art would understand that a bag filter is a pocket filter.  The filter medium comprises two nonwoven layers, including a nanoweb layer and a substrate.  Id. at [0020], [0023], [0027].  The nanoweb layer and the substrate are connected to each other by interlacing the fibers, because the fibers of the nanoweb layer can be physically entwined in the substrate layer.  Id. at [0030].  The nanoweb layer is a fine fiber layer because its fibers have an average diameter ranging from 50 to 1000 nm (0.05 to 1 µm).  
Schelling’s filter medium comprises three layers—the nanoweb layer, the substrate layer, and a scrim positioned between the nanoweb and the substrate.  Schelling [0024].  The nanoweb layer corresponds to the “at least one fine fiber layer” as explained in the rejection of claim 1 above.  The scrim corresponds to the “retention layer.”  The scrim comprises one layer of nonwoven material.  Id. at [0021].
With regards to the spunlace layer: 
Schelling differs from claim 1 because it does not disclose the substrate layer being a spunlace layer.  However, the substrate layer in Schelling is used to support the nanoweb layer.  Schelling [0021].  The substrate layer can be formed from a variety of materials, using a variety of techniques.  Id. at [0026], [0027].  
  Bahukudumbi discloses a filter medium comprising a substrate that is used to support non-woven layer.  Bahukudumbi [0010].  The substrate can be manufactured from a spunlace material.  Id.  
It would have been obvious for Schelling’s substrate layer to be made from a spunlace material, because this is a suitable material for manufacturing the support layer of a filter medium.  See MPEP 2144.07 (the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).
With regards to the scrim layer which reads on applicant's claimed retention layer:
Schelling teaches the scrim layer is a nonwoven which is arranged parallel to the other layers and which is carded Schelling [0021] and thus comprises substantially parallelly-laid fibers. The scrim is bonded, adhered, or laminated to the other layers Schelling [0021] which Schelling further teaches includes thermal bonding [0030]. Thus, the teaching of Schelling encompass at lest one interpretation of the phrase “thermal bonded parallel nonwoven” with regards to the scrim layer which reads on applicant's claimed retention layer as detailed above in the USC § 112 rejection of Claim 1.   
Schelling differs from Claim 1 because it does not teach the other possible interpretation of Claim 1 which comprises parallel fibers which are not woven to each other. 
Kono teaches a backing layer, part 12, which is “a nonwoven, a film or parallel filament or strands, or laminates thereof, with front and rear surfaces 13 and 14” Kono [0025]. The backing material 21 of the backing layer, part 11/12, is a nonwoven carded web Kono [0033]. Showing that a carded nonwoven is equivalent to parallel filament or strands when used as a backing layer which reads on applicant's claimed retention layer. The backing layer, part 12 of Kono, is thermally bonded. Kono [0027]. And is arranged parallel to the other layers. See Kono Fig. 1. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the scrim layer of Schelling in view of the backing layer of Kono in order to provide a thermal bonded parallel nonwoven as they are art recognized equivalents as taught by Kono Paragraph 25 and choosing one of a set of known equivalents is well within the skill of one of ordinary skill in the art. 
Claim 2 requires for the filter medium of claim 1, an initial pressure differential of the filter medium in a new state ranges from 5 to 400 Pa, at a flow rate of 16.7 cm/s.
The final pressure drop of Schelling’s filter medium ranges from 188 to 860 Pa.  Schelling [0051].  It would have been obvious for the initial pressure drop to be within the claimed range, because the pressure drop will increase during use. 
Additionally, Schelling teaches that the pressure drop across the filter medium is a result effective variable, because a low pressure drop is associated with good filter characteristics.  Schelling [0050].  It would have been obvious to use routine experimentation to determine the optimal initial pressure drop across Schelling’s filter medium, in order to achieve the desired filter characteristic.  See MPEP 2144.05(II). A person of ordinary skill in the art would have a reasonable expectation of success in formulating the claimed range, because Schelling teaches that the final pressure drop has a value that overlaps with the claimed range.  Schelling [0051].
Claim 5 requires for the filter medium of claim 1, the fine fiber layer consists of one, two or three layers.  At least one layer is a meltblown nonwoven fabric.
The nanoweb layer in Schelling comprises one layer.  Schelling [0041].  The layer is a meltblown nonwoven fabric.  Id. at [0036].
Claim 6 requires for the filter medium of claim 1, the fine fiber layer has a thickness between 0.08 to 1 mm.  
Schelling fails to disclose the thickness of the nanoweb layer.
However, Swaminathan discloses that the thickness of a filter media layer is result effective because thickness impacts efficiency and pressure drop.  Swaminathan [0022].  As such, Swaminathan discloses a filter material with a fine fiber layer between 0.04 and 1 mm.  Id. at [0045].  It would have been obvious to use routine experimentation to determine the optimal thickness of Schelling’s nanoweb layer in order to obtain the desired efficiency and pressure drop.  A person of ordinary skill in the art would have a reasonable expectation of success in achieving the claimed thickness, because Swaminathan’s fine fiber layer has a thickness overlapping with the claimed range.  
Claims 7 and 15 requires for the filter medium of claim 3, the at least one spunlace layer and the at least one fine fiber layer are connected to each other in a form fitting manner. The manner comprises hydroentangling.
The nanoweb layer and substrate layer can be physically bonded in a form fitting manner, such as hydroentangling.  Schelling [0033].
Claim 8 describes a method for producing the filter medium of claim 1, wherein the two nonwoven layers are connected to each other in a form fitting manner by interlacing.
Schelling discloses a method for manufacturing the filter medium, where the nanoweb layer and substrate layer are connected to each other by entwining (i.e., interlacing) the fibers of each layer together.  Schelling [0033].
Claim 9 requires for the method of claim 1, the two nonwoven layers are calendered after drying.
Schelling teaches that the fibers of nanoweb layer and the substrate layer can be physically entwined using a hydroentangling process.  Schelling [0033].  The reference also teaches that the two layers can be connected using a thermal method, such as calendaring.  Id. at [0030].  
The reference not disclose a method wherein the filter medium is calendered after the hydroentangling step. 
However, Willingham teaches that it is beneficial to calendar a nonwoven web after hydroentanglement, in order to increase the strength of the material.  Willingham [0061], [0062].  It would have been obvious to calendar Schelling’s filter medium after the substrate layer and nanoweb layer are hydroentangled, in order to improve the strength of the filter medium.
It also would have been obvious for the filter medium to be dried after the hydroentangling step, because Tsutsui teaches that it is conventional to remove water from a nonwoven material after it has undergone hydroentangling.  Tsutsui [0060].
Claim 10 describes a method of producing the filter medium of claim 1, wherein the at least two nonwoven layers are electrically charged.  Claim 11 describes an electrically charged filter medium obtained by the method of claim 10.
Schelling’s filter medium can be used in a variety of applications, including for vacuum cleaners.  Schelling [0025].
Schultink differs from claim 10 because it does not disclose the nanoweb layer and the substrate layer being electrically charged.
However, Schultink discloses a vacuum cleaner filter material comprising a support layer and a fine layer, where both layers are electrostatically charged.  Schultink [0049], [0051].  The electrostatic charge increases the filtration performance of these layers.  Id.  
It would have been obvious to electrostatically charge Schelling’s substrate layer and nanoweb layer in order to increase the filtration performance of these layers.
Claim 13 describes a method of filtering air or liquid, comprising passing the air or liquid through the filter medium according to claim 1.
The filter medium in Schelling can be used for filtering air, because it can be used in HVAC or vacuum cleaner applications.  Schelling [0025].
Claim 14 requires for the method of claim 13, the filter medium is configured in a manner selected from the group consisting of a filter for air handling systems, a filter for gas turbines, an indoor filter, a filter for collecting dust from the outside air, and a filter for a vacuum cleaner.
Schelling’s filter medium can be used as a filter in HVAC systems (i.e., air handling systems), for gas turbines, to filter the air in a disk drive (i.e., an indoor filter), a filter for collecting dust from outdoor air, and a filter in a vacuum cleaner.  Schelling [0025].
Claim 16  the retention layer comprises 1 to 3 layers. Claim 17 requires the retention layer comprises polyolefin. Schelling, and Schelling in view of Kono both teach a retention layer comprising a single layer. Schelling teaches the retention layer in a specific example as polyester. Schelling [0042]. And also teaches that polyester and polyolefin are known equivalent materials suitable for use in the application. Schelling [0039] Kono also teaches that the backing layer which reads on applicant's claimed retention layer is made of the same or similar materials to the nonwoven webs which comprise the other layers. Kono [0033]. And that desirable materials include polyolefin, which again is equivalent to polyester. Kono [0020] It would have been obvious to one of ordinary skill in the art at the time of filing to choose an appropriate material among known equivalents for the desired application. 
Response to Arguments
Applicant's arguments filed 15 April 2022 have been fully considered but they are not persuasive. Applicant's arguments that the prior art does not teach a "thermal bonded parallel nonwoven" are not persuasive as detailed above in the USC 112 and 103 rejections of Claim 1. Applicant's amendment to Claim 1 to incorporate the limitations of Claims 3 and 4, and cancellation of those claims, has required a new USC 112 rejection of Claim 1 as the claim is still has unclear antecedent basis. The amendments to Claims 7, 9, and 14 have resolved the objections and 112 rejections of those claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0026661; 2013/0340398; 2014/0130469; 2017/0056836; 2018/0272258.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876. The examiner can normally be reached M, T, R, F 11:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.E.A./Examiner, Art Unit 1776                                                                                                                                                                                                        
Brit E. Anbacht
Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Schultink is provided with this communication.  Schultink is printed in German.  The Examiner relies on US 2019/0059670 as an English language equivalent.